DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 8, 10, 21, 22, 24, 28, 29, 31, 48, 50, 57, 69, 92 and 133 are rejected under 35 U.S.C. 103 as being unpatentable over Shams et al., A New Method for Obtaining High Strength Phenol Formaldehyde Resin-impregnated Wood Composites at Low Pressing Pressure, hereafter “Shams”. As to claims 1 and 50, Shams discloses a structure comprising a first piece of natural veneer wood that has been chemically treated to partially remove lignin therein while substantially preserving a structure of cellulose-based lumina and further subjected the piece to pressing. While the reference does not state the direction in which the pressure is applied, it is assumed it is in a first direction crossing a direction of extension of the lumina since it is the only logical direction to compress a piece of veneer. Shams does not specifically disclosed the amount of lignin removed. However, Shams does discloses that multiple treatments remove increasing quantities of material (Table 1) and that removing more material with the treatments allows for more resin to be impregnated into the veneer which increases density and strength. Therefore, it would have been obvious to one of ordinary skill in the art to remove any particular amount of lignin, such as an amount within the broad claimed range of 5% - 95%, in the product of Shams depending on end use strength requirements since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. 

As to claim 8, the product of Shams is considered to inherently possess the claimed feature since it is made from the same materials and by the same method as the instantly claimed product.
As to claim 10, the product of Shams is considered to inherently possess the claimed feature since it is made from the same materials and by the same method as the instantly claimed product.
As to claim 21, this claim does not define a positive limitation since naturel wood may have a variety of different densities. Therefore, any wood product such as that disclosed in Shame meets the claimed limitation.
As to claim 22, it would have been obvious to one of ordinary skill in the art to adjust the amount of lignin removed and the amount of pressure in the production of the Shams product to achieve the claimed tensile strength since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. 
As to claim 24, this structure is inherent in the product of Shams since it is made by a process similar to the instantly claimed product. 
As to claims 28, 29 and 31, it is well-known in the wood art to adhere together two layers of wood with wood grain of the layers in different directions, for example as in plywood. Therefore, it would have been obvious to one of ordinary skill in the art to glue together two pieces of the product of Shams with the wood grain of the layers extending in different directions depending end use structural requirements.
As to claim 48, Shams discloses the use of phenol formaldehyde resin as an impregnate which fairly suggest use of a polymer.
As to claim 57, Shams discloses NaOH as a chemical treatment material.
As to claim 69, Shams discloses this feature at the paragraph bridging pages 176 and 177.
As to claim 92, Shams discloses veneer pieces, i.e. a sheet. Furthermore, it would have been obvious to one of ordinary skill in the art to form any shaped product with Shams process depending on end use requirements.
. 

Allowable Subject Matter
Claims 30, 35, 41 and 70 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER S THOMAS whose telephone number is (571)272-1502.  The examiner can normally be reached on Mon-Thur 5:30 am-3:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, M. Veronica Ewald can be reached on 571-272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ALEXANDER S THOMAS/

Art Unit 1783